 Case 1:21-mc-00141-CFC Document 1-1 Filed 04/19/21 Page 1 of 1 PageID #: 15




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 IN RE:                                         )   Misc. No.
                                                )
 BESTWALL, LLC,                                 )   Underlying Case No. 17-BK-31795 (LTB)
                                                )   (U.S. Bankruptcy Court for the Western
                Debtor.                         )   District of North Carolina)

                                    [PROPOSED] ORDER

       AND NOW, this _______ day of __________________, 2021, upon consideration of the

Motion of Third Party Asbestos Trusts Armstrong World Industries, Inc. Asbestos Personal Injury

Settlement Trust; Celotex Asbestos Settlement Trust; Flintkote Asbestos Trust; Pittsburgh Corning

Corporation Personal Injury Settlement Trust; WRG Asbestos PI Trust; Federal-Mogul Asbestos

Personal Injury Trust; Babcock & Wilcox Company Asbestos PI Trust; United States Gypsum

Asbestos Personal Injury Settlement Trust; and Owens Corning / Fibreboard Asbestos Personal

Injury Trust (collectively, the “Trusts”) to Quash or Modify Subpoenas (the “Motion”) served on

them and the Delaware Claims Processing Facility (the “DCPF”), and any response thereto, it is

hereby ORDERED the Motion is GRANTED;

       It is FURTHER ORDERED that the subpoenas seeking the production of documents from

the Trusts and the DCPF are QUASHED.


                                            BY THE COURT:



                                                                                      USDJ.
